Order entered January 6, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00413-CR

                                  VINCENT PASCO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-59001-Y

                                              ORDER
         On December 15, 2014, this Court ordered Sharon Hazlewood, then official court

reporter of the Criminal District Court No. 7, to file by 4:00 p.m. on Friday, December 19, 2014,

State’s Exhibit no. 42 and Defendant’s Exhibit no. 1. Ms. Hazlewood has not complied with that

order.

         Accordingly, we ORDER Sharon Hazlewood, former official court reporter of the

Criminal District Court No. 7, to file State’s Exhibit no. 42 and Defendant’s Exhibit no. 1, by

4:00 p.m. on FRIDAY, JANUARY 9, 2015. We further ORDER that Sharon Hazlewood not

sit as a court reporter for any court until she has filed the exhibits in this appeal.

         The December 15, 2014 order also ordered the trial court to prepare and file by December

23, 2014, a certification of appellant’s right to appeal, as required by the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex.

Crim. App. 2013). To date, we have not received the certification of appellant’s right to appeal.

       Accordingly, we ORDER the trial court to prepare and file, by JANUARY 12, 2015 a

certification of appellant’s right to appeal that accurately reflects the trial court proceedings.

       Appellant’s brief is due by JANUARY 30, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

former official court reporter, Criminal District Court No. 7; Felicia Pitre, Dallas County District

Clerk; the Dallas County Auditor’s Office; and to counsel for all parties.


                                                       /s/     ADA BROWN
                                                               JUSTICE